Citation Nr: 0948902	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Whether the Veteran is competent to handle disbursement 
of VA funds.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans' 
Affairs 


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, his daughter, and his son-in-law


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from December 1950 to 
September 1952.  He received a Purple Heart Medal, a United 
Nations Service Medal, a Korean Service Medal with two Bronze 
Service Stars, and a Combat Infantry Badge.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial, 30 
percent rating for PTSD from March 9, 2005 (the date of the 
claim for service connection).  In May 2006, the Veteran 
filed a notice of disagreement (NOD) with the initial rating 
assigned for PTSD, and the RO issued a statement of the case 
(SOC) in April 2007.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
May 2007.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In the April 2007 SOC and rating decision, the RO increased 
the initial rating for PTSD from 30 to 50 percent, from March 
9, 2005.  As the Veteran in this case is seeking a 70 percent 
rating for his PTSD, the claim for a higher initial rating 
remains on appeal.  

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
submitted additional evidence, along with a signed waiver of 
his right to have this evidence, along with any other 
evidence received since the (most recent) December 2008 
supplemental SOC (SSOC), initially considered by the RO.  See 
38 C.F.R. §§ 20.800, 20.1304 (2009).

In December 2009, a Deputy Vice Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

The Board's decision on the matter of a higher initial rating 
for PTSD is set forth below.  The matter of entitlement to a 
TDIU, as well as the matter of whether the appellant is 
competent to handle the disbursement of VA funds-for which 
the Veteran has completed the first of two actions required 
to place this matter in appellate status-are addressed in 
the remand following the order; these matters are being 
remanded to the RO, via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Since the March 9, 2005 effective date of the grant of 
service connection, the Veteran's PTSD has been manifested by 
chronic sleep disturbance, nightmares, flashbacks, intrusive 
thoughts, hypervigilance, exaggerated startle response, 
anxiety, depression, social isolation, anger, frustration, 
irritability, difficulty concentrating, memory impairment, 
occasional suicidal ideation, impaired judgment due to 
irritability, near-continuous anxiety or frustration, 
auditory and visual hallucinations, and an inability to 
establish and maintain effective relationships.

3.  Collectively, the Veteran's psychiatric symptoms have 
suggested occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria 
for an initial, 70 percent rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2005-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In this case, the Veteran is seeking, and the Board is 
awarding, an initial 70 percent rating for his PTSD.  Given 
the  favorable disposition of the claim in awarding the 
benefit sought, the Board finds that all notification and 
development action needed to fairly adjudicate this claim has 
been accomplished.  

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of a 
veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.

The Veteran has been assigned an initial, 50 percent rating 
for PTSD under Diagnostic Code 9411.  However, the actual 
criteria for evaluating psychiatric impairment other than 
eating disorders is set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

Considering the pertinent evidence, in light of the above, 
and resolving all reasonable doubt in the Veteran's favor, 
the Board finds that a 70 percent rating for PTSD is 
warranted from the effective date of the grant of service 
connection.  

A March 2005 VA mental health intake and assessment record 
notes that the Veteran had re-experiencing symptoms, to 
include recurrent and intrusive distressing memories and 
dreams; avoidance symptoms, to include avoidance of thoughts 
and feelings, avoidance of places and people, and inability 
to recall important aspects of the traumatic event, markedly 
diminished interest in significant activities, feelings of 
detachment or estrangement from others, restricted range of 
affect, and a sense of foreshortened future; and arousal 
symptoms, to include difficulty falling or staying asleep, 
irritability or outbursts of anger, difficulty concentrating, 
and hypervigilance.  The Veteran denied suicidal ideation or 
intent.  He said he had been married to his wife for 45 years 
and had 3 children, with whom he had good relationships.  On 
mental status examination, his appearance and behavior were 
appropriate; affect was flat; mood was depressed; thought 
process and association was normal and coherent; there was no 
unusual thought content; insight and judgment were good; 
recent and remote memory was impaired; and he endorsed 
auditory hallucinations.  The diagnosis was PTSD and the GAF 
score assigned was 50.

The report of an April 2005 VA examination reflects that the 
Veteran endorsed the above-noted symptoms.  He said he had 
worked in a piston factory until his retirement in 1990.  He 
said he had intrusive daytime memories two to three times per 
week and had occasional nightmares and flashbacks.  He also 
endorsed arousal symptoms, including shaking, and feeling 
frightened when things reminded him of his Korean War 
experiences.  He said he had difficulty sleeping and slept 
only 3 to 5 hours each night.  He also endorsed irritability, 
problems with concentration, hypervigilance, exaggerated 
startle response, avoidance, numbing, occasional depression, 
and social isolation.  He denied suicidal thoughts, intent or 
plans and there was no evidence of hallucinations, delusions 
or psychotic symptoms.  His mood and affect were irritable 
and anxious.  Insight and judgment were impaired by 
irritability.  A GAF score of 51 was assigned and it was 
noted that the Veteran had moderate symptoms and moderate 
difficulty in social and occupational functioning.

VA outpatient treatment records dated from June 2005 to April 
2007 reflect reports of the above-noted PTSD symptoms.  In 
April 2005, a GAF score of 45 was assigned.  Dr. Vadnal 
reported mild improvement in October 2005 and November 2006); 
however, overall, his symptoms were described as "chronic, 
moderate, severe" or as "serious" with a GAF score in the 
range of 41 to 50.  In February 2006, it was noted that the 
Veteran had difficulty with concentration and memory, 
although his wife said that he was doing fairly well.  In 
February 2007, a GAF score of 45 was assigned.  In April 
2007, he reported having fleeting thoughts of death without a 
plan, and he acknowledged that when he got angry he had 
thoughts of wanting to hurt that person, although he said he 
would never act on these thoughts.

In an April 2006 letter, Dr. Vadnal, a VA psychiatrist, and 
Mr. Gagliardi, a VA social worker, opined that due to the 
severity of the Veteran's PTSD symptoms, he was unable to 
establish or maintain effective relationships and unable to 
obtain or maintain employment.  They opined that the Veteran 
met the criteria for a higher PTSD rating and/or permanent 
unemployability.  This opinion was reiterated in a May 2007 
letter and it was noted that the Veteran had an assigned GAF 
score of 45.

A July 2007 VA outpatient treatment record reflects that the 
Veteran's wife said that the Veteran was doing moderately 
well.  He had continued complaints of the above-noted PTSD 
symptoms.  It was also noted that he had PTSD with anxiety 
and depressive components.  In February 2008, a GAF score of 
50 was assigned.  

The report of an October 2008 PTSD VA examination reflects 
that the Veteran endorsed the above-described PTSD symptoms.  
He continued to have difficulties sleeping unless he took a 
sleeping pill.  Generally, he said that his anxiety level was 
fairly high and while he denied panic attacks, he was easily 
agitated.  He said that he avoided too much family 
interaction.  On mental status examination, the Veteran was 
easily irritated by any small question or redirection and 
responded to questions in 1 or 2 word answers.  Questions 
often needed to be repeated due to his poor attention span.  
He had severe difficulties with short-term memory and 
concentration, consistent with a diagnosis of dementia.  It 
was noted that the Veteran had moderate depression, which was 
likely secondary to PTSD.  He was able to maintain minimal 
activities of daily living with direction from his wife.  

The examiner noted a worsening of the Veteran's condition, 
specifically with regard to the onset of depression and 
deterioration due to dementia.  Otherwise, symptoms of PTSD 
had been relatively stable.  His thought processes and 
communication were extremely impaired due to dementia.  His 
social functioning was highly impaired by his high level of 
anxiety and depression due to PTSD.  It was noted that the 
Veteran was not employable from a psychiatric standpoint due 
to his dementia; however, it was noted that it was unlikely 
that PTSD alone would have caused the Veteran to be 
unemployable.  The examiner also opined that the Veteran was 
not competent to handle VA funds due to dementia.  A GAF 
score of 52 was assigned for the combined diagnoses of 
depression and PTSD.  The GAF score assigned when including 
dementia was 48.  

The VA examiner opined that due to the Veteran's PTSD and 
depression, he had occupation and social impairment with 
reduced reliability and productivity due to symptoms of 
flattened affect, high level of anxiety with panic attack 
multiple times per week, impaired judgment, high level of 
irritability, some impairment of short and long-term memory, 
and disturbances of motivation and mood with difficulty in 
establishing and maintaining effective work and social 
relationships.  Including those symptoms related to dementia, 
the VA examiner opined that the Veteran had total occupation 
and social impairment.

A November 2008 VA outpatient treatment record notes that the 
Veteran was hearing voices and seeing images and shadows.  
His social worker noted that the concept of guardianship 
needed to be explored further with his family and that 
clinically, it was still thought that the severity of the 
Veteran's PTSD symptoms met the criteria for permanent 
unemployability.  In December 2008, a GAF score of 50 was 
assigned.

In a January 2009 letter, Dr. Vadnal and Mr. Gadliardi opined 
that the Veteran was competent to manage his VA funds.  In a 
July 2009 letter, they also opined that due to the severity 
of the Veteran's PTSD symptoms, he was unable to work even in 
a loosely supervised work environment.  It was noted that the 
GAF assigned was 45.  

At the outset, the Board notes that the Veteran has been 
diagnosed with depression and dementia in addition to PTSD.  
The October 2008 examiner attributed the Veteran's depression 
to his PTSD and provided a combined GAF score of 53 for these 
disabilities.  If also considering dementia, the examiner 
assigned a GAF score of 48.  The Board notes that the Veteran 
has had PTSD symptoms involving decreased concentration and 
memory impairment even prior to being diagnosed with 
dementia.  Where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  Here, there clearly are overlapping 
symptoms involving the Veteran's PTSD and dementia.  While 
his overall symptoms are certainly worse due to dementia, the 
Board finds insufficient evidence to make an appreciable 
distinction between these disabilities.  Hence, in this case, 
the Board has considered all of the Veteran's psychiatric 
symptoms in granting the 70 percent rating.  

Considering the evidence of record in light of the above, and 
affording the Veteran the benefit of the doubt (see 38 
U.S.C.A. § 5107(b) and 38 C.F.R. §§ 3.102, 4.3), the Board 
finds that the Veteran's PTSD meets the criteria for a 70 
percent rating.  Collectively, the pertinent medical evidence 
of record reflects that the Veteran's PTSD symptomatology has 
included chronic sleep disturbance, nightmares, flashbacks, 
intrusive thoughts, hypervigilance, exaggerated startle 
response, anxiety, depression, social isolation, anger, 
frustration, irritability, difficulty concentrating, and 
memory impairment.  He has also had occasional periods of 
suicidal ideation, impaired judgment due to irritability, 
near-continuous anxiety or frustration, auditory and visual 
hallucinations, and an inability to establish and maintain 
effective relationships.

In determining that the a 70 percent rating for the Veteran's 
PTSD are met, the Board has considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has not required the presence 
of a specified quantity of symptoms in the rating schedule to 
warrant the assigned rating for PTSD.  See Mauerhan v. 
Principi, 
16 Vet. App. 436 (2002).

Likewise, the Board also notes that the multiple GAF scores 
ranging from 41 to 50 assigned by the VA psychiatrists and 
social workers are largely consistent with the assignment of 
a 70 percent disability rating.  According to DSM-IV, GAF 
scores ranging from 41 to 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  In this regard, the Veteran 
has reported occasional suicidal ideation, obsessive rituals 
related to hypervigilance, and social isolation.  During the 
August 2009 Board hearing, his family testified that the 
Veteran was extremely withdrawn, spoke very little, was 
irritated easily, and limited the amount of time spent with 
his family.  The Board points out that the Veteran's family 
is competent to testify as to their observations of events 
and symptomatology.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

Thus, although not all of the criteria for a 70 percent 
rating are met in this case, the Board concludes that since 
the effective date of the grant of service connection, the 
type and degree of symptomatology contemplated for a 70 
percent rating appear to be demonstrated.  Given this, and 
resolving all reasonable doubt in the Veteran's favor (see 38 
C.F.R. §§ 3.102, 4.3), the Board finds that  the criteria for 
a 70 percent rating for PTSD are met.

The Board notes that in awarding the 70 percent rating since 
the effective date of the grant of service connection, the 
Board is fully resolving the matter of a higher rating.  
During the August 2009 hearing, the Veteran's representative 
stated that the Veteran was specifically seeking a 70 percent 
rating.  Hence, discussion of whether any higher rating is 
warranted is not necessary.  See Hamilton v. Brown, 4 Vet. 
App. 528 (1993) (where a claimant expressly indicates an 
intent that adjudication of certain specific claims not 
proceed at a certain point in time, neither the RO nor BVA 
has authority to adjudicate those specific claims).


ORDER

A 70 percent rating for PTSD is granted, subject to the legal 
authority governing the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a TDIU is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2009).

Here, the Veteran has been awarded service connection for 
PTSD (rated as 70 percent disabling, as discussed above), 
residuals of a gunshot wound, muscle group XII, right (rated 
as 10 percent disabling), thrombophlebitis and lymphangitis, 
right lower extremity (rated as 10 percent disabling), 
residuals of a shell fragment wound, muscle group X, plantar 
right (rated as 10 percent disabling), tinnitus (rated as 10 
percent disabling), residuals of gunshot wound, muscle group 
X, left with retained foreign bodies (rated as 0 percent 
disabling), and bilateral hearing loss (rated as 0 percent 
disabling).  Hence, the Veteran meets the minimum percentage 
requirements under 38 C.F.R. § 4.16(a).  

During the August 2009 Board hearing, and in correspondence 
submitted by a VA psychiatrist and a VA social worker, the 
Veteran and his representative appear to raise a claim for a 
TDIU.  The VA psychiatrist and social worker pined that the 
Veteran's is unable to obtain or maintain employment due to 
his service-connected PTSD.  However, the October 2008 VA 
examiner opined that it was unlikely that the Veteran's PTSD, 
alone, would render him unemployable, but that the Veteran is 
unemployable from a psychiatric standpoint when also 
considering dementia.

The Board note, initially, that, although raised by the 
record, the RO has not adjudicated a claim for TDIU.  Under 
these circumstances-to include the award of a 70 percent 
rating for PTSD and the medical evidence suggesting 
unemployability,  the RO should, after giving the Veteran an 
opportunity to file a formal claim for a TDIU, and completing 
the other actions noted below, the RO should adjudicate the 
matter of the Veteran's entitlement to a TDIU,  in the first 
instance, to avoid prejudice to the Veteran.  See e.g. 
Bernard v. Brown,  Vet. App. 384 (1993).   The Board notes 
that, on these facts,  the claim for a TDIU is essentially a 
component of the claim for higher rating.  See Rice v. 
Shinseki, No. 06-1445 (May 6, 2009).

The Board also finds, in light of the conflicting opinions 
noted above, that further examination of the Veteran would be 
helpful in resolving the claim for a TDIU.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Specifically, an opinion 
is needed as to whether the Veteran's service-connected 
disabilities, considered together and without regard to his 
nonservice-connected disabilities, render him unable to 
secure or maintain employment.  The Board points out that if 
it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the Veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by a psychiatrist or psychologist, at a VA 
medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the claim for a  TDIU (which 
is considered a claim for increase).  See 38 C.F.R. § 
3.655(b) (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Denver VA Medical Clinic (VAMC), to include the Pueblo 
Outpatient Clinic, dated through November 2008.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all records of 
pertinent treatment from the Denver VAMC and Pueblo 
Outpatient Clinic that are not currently of record, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant an opportunity to present 
information and/or evidence pertinent to the claim for a 
TDIU.  The RO's notice letter to the appellant should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The letter should 
also inform the Veteran of the information and evidence 
necessary to substantiate his claim for a TDIU.  The RO 
should also ensure that its notice to the Veteran meets the 
requirements of the decision in Dingess/Hartman (cited 
above)-particularly as regards VA's assignment of disability 
ratings and effective dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for a 
TDIU.  The RO's readjudication of the claim should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claim (to include, for the sake 
of efficiency, evidence submitted during the August 2009 
Board hearing).

As a final matter, the Board notes that, in a February 2009 
decision, the RO determined that the Veteran was not 
competent to handle the disbursement of VA funds.  In March 
2009, the Veteran expressed disagreement with the February 
2009 decision.  The Veteran has not been furnished an SOC 
regarding the issue of competency to handle the disbursement 
of VA funds.  By filing a timely NOD with the decision 
regarding competency, the Veteran has initiated appellate 
review on this issue; however, the RO has yet to issue a SOC 
with respect to this matter, the next step in the appellate 
process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997). Consequently, this matter must be remanded to the 
RO for the issuance of a SOC. Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2009).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the Veteran a 
VA Form 21-8940, to enable him to file a 
formal application for a TDIU.  

2.  The RO should furnish to the Veteran 
and his representative an SOC on the 
matter of whether the Veteran is competent 
to handle the disbursement of VA funds, 
along with a VA Form 9, and afford them 
the appropriate opportunity to file a 
substantive appeal perfecting an appeal on 
this issue.  The Veteran and his 
representative are hereby reminded that to 
obtain appellate review of any matter not 
currently in appellate status-here, 
incompetency to handle the disbursement of 
VA funds-a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

3.  The RO should obtain from the Denver 
VAMC and Peublo Outpatient Clinic all 
records of evaluation and/or treatment, 
since November 2008.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

4.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran furnish any additional 
information and/or evidence pertinent to 
the claim for a TDIU.

The RO's letter should specifically 
explain how to establish entitlement to a 
TDIU.  The RO should also ensure that its 
letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards disability ratings 
and effective dates, as appropriate.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

5.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2009).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by a psychiatrist 
or psychologist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the individual designated to 
examine the Veteran, and the  examination 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include psychological testing) 
should be accomplished (with all findings 
made available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether-without regard to any 
nonservice-connected disabilities or the 
Veteran's age - it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected PTSD, either alone or in concert 
with other service-connected disabilities, 
render(s) him unable to obtain or retain 
substantially gainful employment.  

7.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a TDIU.  
If the Veteran fails, with good cause, to 
report to the examination, in adjudicating 
the claim, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
evidence (to include that submitted during 
the Board hearing) and legal authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 






(West Supp. 2009).  The RO is reminded that this appeal has 
been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


